[Cite as Jones v. Jones, 2021-Ohio-4263.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                 GEAUGA COUNTY

MOLLY A. JONES,                                  CASE NO. 2021-G-0028

                 Plaintiff-Appellee,
                                                 Civil Appeal from the
        -v-                                      Court of Common Pleas

JEREMY J. JONES,
                                                 Trial Court No. 2019 DC 000752
                 Defendant-Appellant.


                                        MEMORANDUM
                                          OPINION

                                    Decided: December 6, 2021
                                    Judgment: Appeal dismissed


Jill Friedman Helfman, Taft, Stettinius & Hollister, LLP, 200 Public Square, Suite 3500,
Cleveland, OH 44114 and Dennis J. Ibold, Ibold & O’Brien, 401 South Street, Chardon,
OH 44024 (For Plaintiff-Appellee).

Joseph G. Stafford and Nicole A. Cruz, Stafford Law Co., LPA, 55 Erieview Plaza, 5th
Floor, Cleveland, OH 44114 (For Defendant-Appellant).

Ann M. D’Amico, Law Offices of Michael J. Caticchio, 6579 Wilson Mills Road, Macy
House, Mayfield Village, OH 44143 (Guardian Ad Litem).


MATT LYNCH, J.

        {¶1}     Appellant, Jeremy J. Jones, through counsel, filed an appeal from an

October 8, 2021 order, in which a magistrate from the Geauga County Court of Common

Pleas issued certain scheduling orders regarding the show cause motion, trial, temporary

support, and discovery. The instant appeal ensued.
       {¶2}   Appellee, Molly A. Jones, through counsel, filed a motion to dismiss the

appeal for lack of a final appealable order. Appellee amended her motion to dismiss due

to a typographical error in the motion. Appellant filed a brief in opposition to the motion

and a “Memorandum of Substantial Rights Being Infringed.”

       {¶3}   Initially, we must determine whether there is a final appealable order since

this court may entertain only those appeals from final judgments or orders. Noble v.

Colwell, 44 Ohio St.3d 92, 96 (1989). Under Section 3(B)(2), Article IV of the Ohio

Constitution, a judgment of a trial court can be immediately reviewed by an appellate court

only if it constitutes a “final order” in the action. Germ v. Fuerst, 11th Dist. Lake No. 2003-

L-116, 2003-Ohio-6241, ¶ 3. If a lower court’s order is not final, then an appellate court

does not have jurisdiction to review the matter, and the matter must be dismissed. Gen.

Acc. Ins. Co. v. Ins. Co. of N. Am., 44 Ohio St.3d 17, 20 (1989).

       {¶4}   R.C. 2505.02(B) defines a “final order” and sets forth seven categories of

appealable judgment, and if the judgment of the trial court satisfies any of them, it will be

deemed a “final order” and can be immediately appealed and reviewed. Here, the

October 6, 2021 order and amended order do not fit within any of the categories for being

a final order pursuant to R.C. 2505.02(B) and did not dispose of all the claims.

       {¶5}   “* * * [A] magistrate may enter orders without judicial approval if necessary

to regulate the proceedings and if not dispositive of a claim or defense of a party.” See

Civ.R. 53(D)(2)(a)(i). This court has also stated that a magistrate order requires trial court

approval if it disposes of a party’s claim. Tran v. Tran, 11th Dist. Geauga No. 2019-G-

0228, 2020-Ohio-241, ¶ 6.



                                              2

Case No. 2021-G-0028
       {¶6}   Further, we have held that “[a]lthough magistrate’s orders are effective

without judicial approval, they are not directly appealable.” Walsh v. Walsh, 11th Dist.

Ashtabula No. 2020-A-0050, 2020-Ohio-6998, ¶ 6. Hence, a magistrate’s order is simply

interlocutory by nature. Id.

       {¶7}   In the present case, the October 8, 2021 magistrate’s order is not a final

appealable order. Therefore, we do not have jurisdiction to hear this appeal. Since the

magistrate’s order has not yet received “judicial approval,” it remains an interlocutory

order and may be reconsidered upon the court’s own motion or that of a party. Nothing

is preventing appellant from obtaining effective relief through an appeal once the trial

court has entered a final judgment in this action.

       {¶8}   Accordingly, appellee’s motion to dismiss and amended motion to dismiss

are hereby granted, and this appeal is dismissed for lack of jurisdiction.

       {¶9}   Appeal dismissed.



MARY JANE TRAPP, P.J.,

JOHN J. EKLUND, J.,

concur.




                                             3

Case No. 2021-G-0028